J-A07004-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

H.T.,                                        IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                         Appellee

                    v.

K.T.,

                         Appellant                No. 554 WDA 2015


                     Appeal from the Order March 3, 2015
              In the Court of Common Pleas of Lawrence County
                   Civil Division at No(s): 271 of 2009 D.R.

H.T.,                                        IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                         Appellee

                    v.

K.T.,

                         Appellant                No. 615 WDA 2015


                     Appeal from the Order March 3, 2015
              In the Court of Common Pleas of Lawrence County
                   Civil Division at No(s): 271 of 2009 D.R.


BEFORE: BOWES, MUNDY AND JENKINS, JJ.

MEMORANDUM BY BOWES, J.:                            FILED JULY 15, 2016

        K.T. (“Father”) appeals from the March 3, 2015 orders that (1)

confirmed the standing of H.T. (“Mother”) to seek child support and awarded

her retroactive support of $924.76 per month between May 2, 2014 and

January 12, 2015, whereupon the monthly payment increased to $1,147.30;
J-A07004-16



and (2) denied Father’s petition for damages seeking counsel fees as

sanctions for Mother’s alleged obdurate conduct. We affirm.

        Mother and Father married on December 31, 1999, separated on June

1, 2004, and divorced on August 30, 2013. One child, C.T., was born of the

marriage.     The trial court succinctly summarized the relevant procedural

history of this bitterly contentious litigation concerning the financial support

and physical custody of C.T. as follows:

               From March 2011 until October 1, 2013, the parties shared
        physical custody of the child on a 50/50 basis and Father was
        granted the shared custody deviation in the support matter.
        Shortly after the October 1, 2013 custody order was entered
        which gave Mother primary physical custody, the child began
        running away from Mother’s home to Father’s home. By January
        1, 2014, despite the October 1, 2013 order, the child no longer
        stayed at the Mother's home. The October 1, 2013 custody
        Order was appealed by Father and the Superior Court affirmed
        the October 1, 2013 order.[1] Subsequent to the Superior Court
        affirmance, both parties filed petitions to modify the October 1,
        2013 Custody order and cross-petitions for contempt. A lengthy
        subsequent custody trial was held. During the pendency of the
        trial, Father filed the within Petition to Modify Child Support,
        taking the position that he does not have a support obligation to
        Mother for the time period that he has had sole physical custody,
        and that Mother has an absolute obligation to pay support to
        Father.    At the October 23, 2014 de novo [child support]
        hearing, the court issued an order that date directing that a
        decision in this case would be deferred until the completion of
        the pending proceedings in the related custody dispute between
        the parties at case No. 11297 of 2006, . . . as the Court findings
        in that case will impact the issue in this case relative to the
        effect of Father having the actual physical custody of the child
        since December of 2013.
____________________________________________


1
    K.T. v. H.T., 104 A.3d 67 (Pa.Super. 2014) (unpublished memorandum).



                                           -2-
J-A07004-16




Trial Court Opinion, 5/26/15, at 2-3.

       On February 27, 2015, the trial court reaffirmed Mother’s sole legal

and primary physical custody of C.T., and found Father in contempt for

exercising legal custody in violation of the prior custody order.       Father

appealed, and the trial court issued a thorough ninety-one-page opinion

explaining its custody decision, which we subsequently adopted as our own

in affirming the February 2015 custody order. See K.T. v. H.T., 134 A.3d

101 (Pa.Super. 2015) (unpublished memorandum).           As it relates to the

instant child support case, the trial court found that Father’s protracted

campaign of alienating C.T. against Mother nurtured his son’s refusal to

follow the custody arrangement and resulted in Mother’s inability to

effectuate her custody rights.2 Id. at attached Trial Court Opinion at 83-86.

Notwithstanding the trial court’s explicit finding that Father alienated C.T.

against Mother, it denied Mother’s contempt petition relating to physical
____________________________________________


2
  The trial court granted Mother special relief in fashioning the custody order
so that she could exercise her custody rights without reliance upon Father’s
assistance with having C.T. comply with the custody arrangement.
Specifically, paragraph sixteen of the February 2015 custody order
authorized law enforcement and/or child protective services to return C.T. to
Mother if he absconded while in her physical custody. We rejected Father’s
challenge to this provision, K.T. v. H.T., 134 A.3d 101 (Pa.Super. 2015)
(unpublished memorandum), and after an episode where C.T. refused to
remain in Mother’s custody, he was adjudicated dependent pursuant to 42
Pa.C.S. § 6302(6), relating to a child that is habitually disobedient and
ungovernable. We affirmed. See In The Interest of C.T. 1076 WDA 2015
(Pa.Super. 2016) (unpublished memorandum filed January 6, 2016).



                                           -3-
J-A07004-16



custody noting that “the specific allegations of [Mother’s contempt] petition

are either too general and vague or were unproven.” Id. at 89.

      Meanwhile, as it relates to the second issue that Father levels on

appeal, on October 23, 2014, the parties discussed Father’s unresolved

petition for damages that he initially filed in August of 2012, but which

remained open due to the case being reassigned repeatedly among three

trial courts.   During that hearing, Father stipulated that the record was

closed as to his motion and that the trial court would render its decision

“based on the record that was already made.”            N.T., 10/23/14, at 3.

Essentially, the August 2012 petition asserted, inter alia, that Mother’s prior

counsel engaged in obdurate and vexatious behavior since October 2011 in

connection with her previous motions to modify child support and petitions

to have the case designated as complex support litigation, which was

ultimately granted on March 2, 2012.           Father’s more recent complaints

involved Mother’s alleged delays in completing discovery and her prior

counsel’s allegedly duplicitous actions in scheduling and withdrawing motions

to modify Father’s child support obligation.

      Following the February 2015 custody determination, the trial court

entered the above-referenced orders that awarded Mother monthly child

support despite C.T.’s refusal to respect Mother’s right to primary physical

custody, and denied Father’s petition for damages.         With respect to the

support award, the trial court expressly incorporated by reference and took

                                     -4-
J-A07004-16



judicial notice of its exhaustively detailed opinion and order entered on

February 27, 2015, in the corresponding custody matter. In sum, the trial

court held that Mother “has standing to pursue child support since she was

granted primary physical custody of the child by Order of Court dated

October 1, 2013 and again by Order of Court dated February 27, 2015, and

[Father’s] retention of the child . . . has been in direct contravention of those

court orders[.]” Trial Court Order, 3/3/15, at 1.

      In relation to its decision to deny Father’s petition for damages, the

court stated, “the Court does not find there to be a sufficient nexus between

the conduct of [Mother’s] prior counsel complained of and the amount of

damages claimed.”     Trial Court Order, 3/3/15. Father filed timely appeals

and concomitant statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).    This Court consolidated the appeals sua sponte and

directed the parties to brief and argue the appeals as one.         On May 26,

2015, the trial court entered a Rule 1925(a) opinion that addressed Father’s

appeals jointly.

      In explaining its decision to sustain Mother’s right to pursue child

support even though C.T. refused to respect the order awarding her primary

physical custody, the court concluded that, since Father’s de facto custody of

the parties’ son was a product of parental alienation, public policy and the

best interest of the child required it to recognize Mother as the custodial

parent, as outlined in the custody order, for the purpose of imposing the

                                      -5-
J-A07004-16



child support obligation.      After citing the prevailing legal authority

addressing a custodial parent’s standing to pursue standing in this scenario,

Seder    v. Seder,     841   A.2d   1074    (Pa.Super.   2004),   and   expressly

incorporating its February 27, 2015 opinion, the trial court reasoned,

            Here, Mother has the legal right to custody and thus has
      standing. The court has determined by virtue of its opinion and
      order of court that it is in the child's best interest for Mother to
      have the custody as Father is alienating the child from Mother. It
      would be absurd to conclude that Father can act in defiance of
      the court order granting custody to Mother and then use that
      circumstance to avoid paying the child support that would follow
      from an award of custody to Mother.

Trial Court Opinion, 5/26/15, at 5.

      Father presents the following questions for our review:

      I.    Whether the trial court abused its discretion in awarding
      child support to Mother when Mother did not have physical
      custody of the child and the child had not been in her physical
      custody for nearly a year?

      II.    Whether the trial court erred and committed an abuse of
      discretion in failing to award damages to Father when Mother
      engaged in dilatory, obdurate, or vexatious conduct by
      requesting that the support matter be deemed complex for
      discovery without need, then failing to engage in said discovery,
      failing to give timely notice to counsel and/or Father of the
      presentation    of    Motions   and    continuing   the    matter
      unnecessarily?

Father’s brief at 5.

      We evaluate Father’s claims in light of the following standard of review

of child support orders:

           Appellate review of support matters is governed by an
      abuse of discretion standard. When evaluating a support order,

                                      -6-
J-A07004-16



      this Court may only reverse the trial court's determination where
      the order cannot be sustained on any valid ground. An abuse of
      discretion is not merely an error of judgment, but if in reaching a
      conclusion the law is overridden or misapplied, or the judgment
      exercised is manifestly unreasonable, or the result of partiality,
      prejudice, bias or ill-will, as shown by the evidence of record.
      The principal goal in child support matters is to serve the best
      interests of the children through the provision of reasonable
      expenses.

R.K.J. v. S.P.K., 77 A.3d 33, 37 (Pa.Super. 2013)(quotations and citation

omitted).

      The crux of Father’s first claim is that he was entitled to terminate his

monthly child support obligation of approximately $1,000 per month because

he had de facto custody of C.T. during the relevant period. Relying upon our

discussions in Riley v. Foley, 783 A.2d 807 (Pa.Super. 2001) and J.F. v.

D.B., 942 A.2d 718 (Pa.Super. 2008), Father asserts that actual custody,

rather than the terms of the child custody order, controls the determination

of a support obligation. Furthermore, he attempts to distinguish the facts of

this case from the facts underlying our decision in Seder, supra, based

upon the trial court’s finding that he was not in contempt of the October 1,

2013 custody order even though it undeniably found that Father was

alienating C.T. against Mother.   Recall that the trial court declined to hold

Father in contempt in relation to C.T.’s disobedience due to shortcomings the

court perceived in Mother’s pleadings and her proof of specific allegations of

Father’s contumacious conduct.     Father misstates the court’s decision to

forego a finding of contempt as an endorsement of his de facto custody.

                                     -7-
J-A07004-16



See Father’s brief at 16 (“There were specific findings that Father was not in

contempt by having custody of [C.T.] during [the relevant] time period.”).

       Father’s preoccupation with the fact that he was not found in contempt

of the prevailing custody order is misplaced.3 The Seder Court’s rationale

did not rest upon the fact that the offending parent was found to be in

contempt of a custody order. In reality, as outlined supra, the Seder court

focused on the offending parent’s conduct and reasoned that it would be

contrary to public policy, nay, “absurd” to reward a defiant parent for

impinging on the other parent’s custodial rights.   Seder, supra, at 1077.

Instantly, Father ignores the trial court’s express finding of parental

alienation and equates the court’s conclusion that he did not actively violate

the custody order with a finding that the alienation did not occur.     He is

wrong.     Rather than issuing its imprimatur of Father’s de facto physical

custody based upon Father’s implicit validation of C.T.’s disobedience, the

court expressly admonished Father for alienating Mother and for his

superficial responses to his son’s defiance.     Thus, Father’s attempt to

distinguish the essential component of our holding in Seder from the facts in

the present case fails.
____________________________________________


3
  In addition, we observe that Father was, in fact, found in contempt of the
October 2013 custody order, albeit for willfully and intentionally encroaching
upon Mother’s authority to exercise sole legal custody of C.T. Thus, to the
extent that Father’s argument is founded upon the absence of a contempt
finding, once that lynchpin is removed, the claim fails for this reason also.



                                           -8-
J-A07004-16



      In relation to his second issue, Father argues that the trial court erred

in failing to make specific findings of dilatory and vexatious behavior by

Mother’s former counsel and in failing to award him the damages that he

requested. Essentially, he challenges the trial court’s determination that the

record did not sustain his claim for damages in light of the fact that, (1) in

addressing an earlier grievance, a prior trial court declined to find that

Mother’s counsel engaged in dilatory or vexatious conduct and (2) Mother

prevailed on several of the requests that formed the underpinnings of

Father’s allegations. Father simply asserts his perspective that the certified

record is adequate to establish what he views as Mother’s attempt to

manipulate the court’s motion and petition procedures to her strategic

benefit. He also challenges the trial court’s finding that it could not assess

the evidence he adduced to support the claimed legal fees without further

testimony linking the figures to the specific allegations of dilatory and

vexations conduct. Again, we disagree.

      Stated plainly, having agreed that the record was closed as to this

issue, Father cannot now assert reversible error due to the court’s finding

that the record was insufficient to sustain his claims.          While Father

undoubtedly believed that he satisfied his burden of proof based on the

evidence that he adduced, the trial court did not. As our standard of review

is deferential to the trial court’s weight and credibility determinations, we

will not reweigh the evidence to reach a conclusion in Father’s favor. See

                                     -9-
J-A07004-16



Habjan v. Habjan, 73 A.3d 630, 644 (Pa.Super. 2013) (Superior Court

defers to court’s credibility determinations).

      After a thorough review of the certified record, the parties’ briefs, and

the pertinent law, in addition to the reasons outlined supra, we affirm the

child support order and the order denying Father’s petition for damages on

the basis of the cogent and well-reasoned opinion of the learned President

Judge Dominick Motto entered on May 26, 2015.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2016




                                     - 10 -
                                                                                     Circulated 06/23/2016 09:53 AM




                    HtJ1111 I)        • '
                                                               IN THE COURT OF COMMON PLEAS
                           Plaintiff                           LAWRENCE COUNTY, PENNSYLVANIA
                    vs.                                        NO. 271 OF 2009 D.R.
                                                                                 1




                    K...    "Il?i IiI I                        PACSES NO. 564103710
                           Defendant
                                                      Af_e_EARANC F,~
                    For the Plaintiff:                           Richard Ducote, Esq.
                                                                 Erica Burns, Esq.
                                                                 Richard Ducote, PC
                                                                 4800 Liberty Avenue ·
                                                                 3rd Floor       .
                                                                 Pittsburgh, PA 15224
                    For the Defendant:                          Richard   B. sandow,     Esq.
                                                                c. Kurt Mulzet, Esq.
                                                                Stephanie T. Anderson, Esq.
                                                                Jones, Gregg, Creehan &
                                                                     Gerace, LLP
                                                                411 seventh Avenue
                                                                suite 1200
                                                                Pittsburgh, PA 15219

                                                        OPINION
                                                                        MAY 261 2015
                    MOTTO, P.J.
                         The Defendant Father has filed two separate appeals from
                    separate orders issued by the court on March 3           1   2015,     one order
                    found that the Plaintiff Mother· has standing to pursue child
                    support since she was granted primary physical custody of the
                    child by order of court dated October 1, 2013 qnd again by Order
                    of court dated February 27, 2015, and that the retention of the
                    child by Father has been in direct contravention of those
                    orders.
                         The second order appealed from denied Father's Petition for
      53RD          Damages      I
                                     seeking attorneys fees because of alleged di ·1 atory
    JUD IC IA"-
    DISTRICT
                     conduct of prtor counsel of Mother.
•-AWRf:NCE COUNTY
   PENN5YLVA.N\A
                             Although Father filed separate appeals, the court will
                        consider both matters in one Pa.R.A.P.    1925(a) statement.
                             As to each appeal filed from each order, the court directed
                        Father to fi 1 e a concise statement of mat ters complained of on
                        appeal pursuant to Pa.R.A.P, 192S(b).·.
                             As to the order of court awarding Mother child suppor t,:
                        Father states that the court committed an abuse of discretion in
                       awardin~ child support to Mother when Moth~r did-ndt have
                        physical custody of the child and the child had not been in her
                       physical custody for nearly a year.
                            Mother filed for modification of a prior support order
                       dated May 22, 2013 because of the entry of an order of this
                       court dated octobe r 1, 2013 which awarded her pri mary physi ca1
                        and sole legal custody. of the child, which is the subject of
                       these p~oceedings.
                             From March 2011 until October 1, 2013, the parties shared        ·!
                        physical custody of the child on a 50/5.0 basis and Father was
                        granted the shared custody deviation in the support matter.
                       shortly after the October 1, 2013 custody order was· entered
                                                                                   ..
                       which gave Mother primary physi ca 1 custody, the child began
                        running away from Mother's home to Father's home.     BJ January 1,
                        2014, d~spite the October 1, i013 order, the child no longer
                        stayed at the Mother's home. The October 1, 2013 custody order
                       was appealed by Father and the superior court affirmed the
                        October 1, 2013 order.    subsequent to the superior court
                        affirmance,   both parties fi Ied petitions to modify the October
        53RD
     JUDICIAL
     DISTRICT
                       · 1, 2013 custody order and cross petitions for contempt.        A
                        lengthy   subsequent custody trial was held.   During the pendency
1.AWRENCE    COUNT'<
   PENNSYLVANIA                                           2
                         of thE trial    I
                                               Father filed the wl th in Pet·ition to Modify Child
                         support, taking the position that he does not have a support
                         obligation to Moth~r for the time period that he has had sole
                         physi ca 1 custody,         and that Mother has an abso 1 ute ob 1 i gation to
                         pay support to Father.             At the October 23, 2014 de novo hearing,
                         the court issued an order that date directing that a decision in
                         this cas~ would be deferred.until              the completion of th~pending
                         proceedings ; n the rel ated custody dispute between the parties
                         at case No. 11297 of 2006, C.A, as the court findings in that
                         case will impact the issue in this case relative to the effect
                         of Father having the actual physical custody of the child since
                         December of 2013.
                              The result of the related custody proceedings                at case No.
                         11297 of 2006, C.A. was that the court issued                a lengthy opinion
                         and order of court which awarded primary physlcal custody of the
                         child to Mother,         and also found that the fact that Mother had
                         not had.the     child was due to the actions            of Father in alienating
                         the child from Mother.             The court further directed that if the
                         child at-tempted        to again run from Mother that the child was . not
                         to be returned        to Father.      The court incorporates     herein    by
                         reference the Opinion and order of court entered in case                   =K--

                         rl    f v.    Htlll     TT    a,   No. 11297 of 2006,     C.A. and dated
                         February 27,        2015.     The court here found that since      the
                         retention     of the child by Father was in contravention of the
                         court orders and the product of his alienating behavior,                   Mother
                         therefore     had standing to continue to receive child support.
        S3RO
     JUDICIAL
     Ol$iRICT
                               In Seder v. Seder,           841 A.2d 1074 (Pa.Super.     2004), the
                         superior court held that the father who was awarded p rimary
~AWRr-NCI:'.   C:OVNTV
  l'ENNSYI..V/\NIA                                                  3
                                                                                                         .l·
                                                                                                         I
                                                                                                         •
                               custody of a child had standing to commence an action for child
                               support, even though the child was living with mother.         The
                               father had been grant~d primary physical custody of the child,
                               while the mother had left the country with the child, in
                               contravention of the custody order.        The court noted that the
                               statute governing commencement of support actions did not limit
                               standing only to those who actually cared for a child,' but al so
                               conferred st andinq on· those who had the legal right. to custody.
                               23 Pa.c.s.A. §4341; Pa.R.C.P, 1910.3.
                                    The sede r court addressed the 1 anguage of 23 Pa. c.s    .A.

                               §4341 which, in a 1997 amendment provided that any person caring
                               for a child shall have .standing to commence or continue an
                               action for support regardless of whether a court or.der has been
                               issued granting that person custody of the child.         Previously,
                               the sup~em~ court in Larson v. oiveglea, 549 Pa. 118, 700 A.2d
                               931 (1997) held that only a person with an order granting.leg~l
                               or physical custody has standing to bring an action for child
                               support, the Larson court basing its conclusions upon ra.R.C.P.
                               1910.3 and 1915.1.      Pa.R.C.P,   1910.3(b) provides that. an action
                               shall be brought on behalf.of       a minor child by a person having
                               custody of the child, with Pa.R.C.P.       1915.1 providing that
                               custody is defined as the legal right to keep, control; guard,
                               care for and preserve     a child and includes the terms "Teqal
                               custody",   "physical custody", .and .. shared custody[.]"    The Seder
                               court held that the apparent 'conf I'ict between Pa.R.C.P. 1910.3
                               and the standing provision of 23 Pa.c.s.A.        §4341 is resolved by
          SJRD
       JUDICIAL
       OISTRICT
                               finding the amendment to §4341 enlarges the population that has
                               standing to pursue an action for child support, by conferring
1.AWRetr,tCr:.   CO\JNTY
   l'O:NNSVL\'    ... NI ...                                         4
                        standing on a party actually caring for a child but without a
                        court order granting custody to the party, but does not preclude
                        standing under Rule 1910.3(b) pursuant.to which parties with
                        legal right to custody have standing.      The Seders court stated
                        that:
                                Were we to find otherwise, we would reach the absurd
                                result that mother, who has acted in defiance of the
                                court order iranting custody to father, has standing
                                to pursue child support since she is actually caring
                                for the child, but father-, . who has legal right to
                                custody of the child and who would be actually
                                caring for the child but for mother1s acts in
                                violation of the court order, lacks standing to do
                                so. Instead we agree with the trial court which
                                concluded father has standing to seek child support
                                pursuant to Rule 1910.3 since he was granted primary
                                legal and custody of the child on March 30, ·2001, an
                                order which has not been amended.
                                we also agree with the trial court's rationale in its
                                decision to award support to Father. It reasoned the
                                purpose 'of child support is to p~omote the child's
                                best interest. [citation omitted]. The court
                                determined an award of custody to father was in the
                                child's. best interest, and therefore fatherTs attempts
                                to regain custody of his daughter are in his best       .
                                interest. Those efforts are expensive. Moreover,
                                father maintains a home for his daughter in the hopes
                                mother will ultimately will comply with the court's
                                order.   Funds spent in these efforts, as with funds
                                retained by father for the daughter's benefit, do in
                                fact promote the daughter~s best interest.      .
                        Seder v. Seder, 841 A.2d at 1077.
                                Here, Mother has the legal right to custody and thus has
                        standing.      The Court has determined by virtue of its opinion and
                        order of court that it is in the child's      best interest for ·
                        Mother to have the custody as Father is alienating the child
                        from Mother.      It would be absurd to conclude that Father can act
                        in defiance of the court order granting custody to Mother and
        ~j   :.o
     Jllf.llCIAL
     OISTR rc r
                        then use that circumstance to avqid paying the child support
                        that would follow from an award of custody to Mother .
..AW~£HC£     COUNTY
   PEH~:!"V LV!\ tl1A                                       5
                                   Father has also appealed the March 3, 2014 order of this
                          court which denied Father's            Petition for Damages, the court
                          finding that there was not a sufficierit nexus between the
                          conduct of Plaintiff's        prior counsel complained of and the
                          amount of damages claimed.             Father's        concise Statement of
                          Matters complained of on Appeal states that the court committed
                          an abuse of discretion in fail.i ng to award damages to Father
                          when Mother engaged in dilatory, obdurate or vexatious conduct
                          by requesting that the support matter be deemed complex for
                          discovery without need, then failing to engage in said
                          discovery,    failing    to give timely notice             to counsel and/or
                          Father,~f    the presentation of motions and continuing the matter
                          unnecessarily.
                               The undersigned       judge was not the judge to whom the
                          Petition for Damages was presented nor has this judge heard any
                          argument nor presided over any hearing                   on the motion.   This
                          mo t ion was originally presented to the Honorable Eugene                  E.    Fike,
                          II, who subsequently recused himself from this case and the
                          related custody .case because one of the par-t ies filed a lawsuit
                          agairst him in Federal        court.      This case was subsequently
                          reassigned to the Honorable Tftomas               M.    Pic'cione, who provided·
                          over various proceedings        in this case including the ultimate
                          issue    o~ a support order, but the Petition                for Damages was not
                          reso 1 ved before Judge Piccione, who subsequently was required to
                          take a medical leave, thus causing this case to be reassigned to
                          this judge.     The parties     agreed that the undersigned could
         !> JRC\
     JUDICl/\1..
      DISTRICT
                          decide    the Petition    for Damages based upon the record as it
                          presently exists.
0..AWR ENC:ls CC>Uli'TY
    Pl11'HIS 'IL VANIA                                               6
                                  The record reflects that Father filed a "Motion to Dismiss
                             supplemental support Hearing scheduled for July 30, 2012, and to
                             Impose Sanctions, Attorney Fees and Damages, and Prohibit the
                             Filing of Findings of Fact, ConclusiQns of Law and Proposed
                             order of court."    In that motion, Father averred that he is
                             entitled to attorneys fees in the amount of $5, 000. 00.      That
                             motion was heard before Judge Fike on July 26, 2012.        Relative
                             to the is sue of sanctions, .Judge Fike stated that the i mpos i ti on
                             of sanctions would be evaluated at a hearing scheduled for July
                             30, 2012,   (Notes of Testimony, July 26, 2012, p. 38).
                                  On July 27, 20121 Judge Fike issued an order stating that
                             upon consideration of Plaintiff's Motion·to withdraw Request for
                             supplemental Hearing and cancel Hearing, that th~ Motion to
                             Withdraw Request for supplemental Hearing an~ cancel Hearing is
                             granted and the hearing scheduled for July 301 2012 before
                             senior ~udge Eugene Fike is cancelled.         The Otder farther
                             provided that counsel for the Defendant would have until August
                             13~ 2012 to file a memorandum, ir desired, regarding Defendant's
                             Request for Sanctions, Attorneys Fees.. and Damages and that
                             Plaintiff's counsel would have until August 23, 2012 to file a
                             response, if desired.
                                  The parties were before Judge Fike on August 10, 2012
                                                                                                      i
                                                                                                      1.
                             arguing·Father's Motion to Quash Mother s Petition for
                                                                        1



                             Modification.    In the course of that argument Father argued that       I
                                                                                                      I
                                                                                                      '
                             the actions of counse 1 for Mother were dilatory and that Father
                             had incurred counsel fees in excess of $101000.00.         counsel for
         "'-1HO
      JIH~re !I', I.
      DC$fR!CT
                             Mother disputed the statements of co~nse l for Father.        No ·

                             evidence was taken on the issue of sanctions. At page 34 of the
·-AWR,r.1 ...'""t:: coUNTV
   PE:tlll; •/ LV A, M II\                                       7
                                    Notes of Testimony of that proceeding held on August 10, 2012
                                    counsel for Father references that sanctions and counsel fees
                                    due to the conduct of the Plaintiff/Mother and counsel will "be
                                    presented Monday in my petition.    11



                                           on August 13, 20121 Father f i l ed his Petition for Damages
                                    requesting counsel fees in the amount of $21,118.00.
                                           on or about August . -23, 2012-, Mother filed an Answer' to the
                                    Petition for Damages denying al1 critical issues. of f~ct alleged
                                    on the Petition for Damages and setting forth new matter.
                                           on August 29, 2012, Judge Fike issued an order setting
                                    forth that having been named, with other persons, including
                                    Defendant's counsel, as defendant in a civil suit filed by
                                    Plaintiff that to avoid the 'appearance of tmproprtety
                                                1                                                or a
                                    conflict of interest, the undersigned (Judge Fike) recuses
                                    himself from further proceedings in the above captioned action.
                                    No   fu rt tier proceeding was held on the issue of sanctions until
                                    Father filed a Motion for special Relief requesting that this
                                    court enter an order based on the existing record as to Father's
                                    Petition for Damages.
                                         Th~ right of participants to receive counsel fees under the
                                    circumstances here alleged is set forth in 42 Pa.c.s.A.
                                    §2503(7;.       The statute provides, in enumerating participants who
                                    shall be entitled to a reasonable counsel fee as part of the
                                    taxable costs of the matter, the following:
                                           (7) Any participant who is awarded counsel fees as a
                                           sanction against another participant for dilatory,
                                           obdurate or vexatious conauct during the pendency of
          S .1110
       JU DIC!.'\ L
                                           a matter.
       Of~':'RICT




.. A \'/REN   L";f'.   c:ouN'r"'f
   l>EN11·r~1.v.                                                                                                            I



                                          It is only where the facts necessar~ for a trial court to         I
                                   find dilatory conduct on the part of litigants are admitted and
                                   undisputed that the court can award attorneys' fees· without an
                                   evidentiary hearing.          Kulp v. Hrivnak, 765 A.2d 796 (Pa.Super~
                                   2000).     In or-der to warrant an award of counsel fees as a
                                   sanction for conduct that is alleged to be arbitrary and
                                   vexatious1 the petition or proceeding brought that is challenged
                                                                       .    .       .       .
                                   asbe+no vexatious ~r. arbitrary must be -who l ly without legal or
                                   factual grounds and not simply an argument raised that was
                                   determined by the court to be without merit.         In Re: Barnes
                                   F·oundation, 74 A.3d 129 (Pa . super. 2013), appeal denied 80 A.3d
                                   774.     It +s also held that conduct is "d i l ator-y" as would
                                  warrant an award attorneys' fees as a sanction, where the record
                                   denons trat e that counsel di splayed a 'lack of diligence that
                                   delay proceedings unnecessarily and caused additional legal
                                  work.     In Re:    Estate of Burqer1 852 A.2d 385 (Pa.super. 2004),
                                   affirmed 898 A.2d 547, 587 Pa. 164.
                                          Father alleges numerous fillings and actions taken by
                                  counsel for Mother which Father contends constitute dilatory,
                                  obdurate and vexatious conduct. However, each of these matters
                                  were addressed by the judge assigned to the case at the time
                                  without any finding      t   hat such counsel had engaged in any such
                                  conduct or that the action taken was without a legitimate
                                  arguable basis.      Mother's Answer to the Petition for oamages
                                  each of the allegations and asserts that the actions were
                                   reasonahle or necessary and that in fact counsel for Mother had
                                  I actually prevailed on ~any of the issues put before the Court
        ~iRo
     JU tllCf:\       I.
      01:;TR!CT

                                  that Father contends constitute dilatory actions.          As to the
f.AWREN't!£       COUNT'(
  PENNS   'f L   V.•\ ;,,(f,r,.                                           9
                             matters relating to the December 28 and December 29, 2011 as
                             alleged in Paragraphs 90 and 91 of the Petition for Damages,
                             counsel for Mother asserts that these matters were previously
                             litigated before the court, specifically the averments of
                             Paragraph 91, and such averments were found to be
                             unsubstantiated and lacking merit.    Attached to the Answer of
                             Mother to the Petition for Damages is a copy of Order of Court
                             dated February 15, 2012 of Judge Fike finding "insuffi c+ent
                             evidence of intent to harass, cause unnecessary delay or
                             increase the cost of litigation, or that motions were filed for
                             an improper purpose, and having found insufficient evidence of
                             willfu] and intentional actions constituting obdurate vexatious
                             or dilatory conduct;" such Order bearing a filing ~tamp of
                             February 17, 2012.   Further, by order dated March·2, 2012, the
                             court qrant ed Mother's Motion to Certify the case as complex,
                             which is the very action that, in part, Father asserts to be
                             dilatory.   The court cannot from this record conclude that there
                             is no basis for such motion,   +n any event, 'the court granted the
                             motion after hearing the arguments.of counsel relative thereto.
                                  In terms of actual damages caused by any alleged dilatory,
                             vexatious or obdurate conduct, the only evidence that has been
                             submitted is an exhibit attached to the Petition for Damages
                             containing an itemized list of services performed.    The court
                             cannot view the items on the list, and without testimony, draw a
                             nexus between the items claimed as damages and any specific
                             conduct of the Defendant which the· court could conclude to have
       5'1~o
     JU PIC IP. L
      ot                             necessity    for the time expended.            Additionally,                                                          some of the
                             expenses were incurred prior to February 15, 2012, the date on
                             which Judge Fike found insufficient evidence as to the previous
                             motion for sanctions.
                                  In short, r~lative     to Father's Petition for Damages,                                                                       there
                             simply exists an insufficient     record for the Court to make a
                             determination    that; the fees expended related to any improper
                             conduct of counsel that would fall within the ambit of 42 .
                             Pa.c.s.A.    §2503(7).   No hearing was held to address the Father's
                             allegations,    and the allegations were answered, with new matter
                             having be~n raised, which inswer raised factual issues as to the
                             Father's    claim for Damages.




                                                                              ..          · ... ··.                 ····.
                                                                                                                    ...        · ..······
                                                                                                                                    .. :·
          ~~llP                                                                                               ...               ·~ ·.. /.\
      .IVf)tCll\!.
       DISTRICT
                                                                    :_·, ·.·. r '( '. ::.:
                                                                        -     ,•   i.,     '••,• \,•
                                                                                                                     Jt
                                                                                                                     ~
                                                                                                                             2 ).' ::.I
                                                                                                                                    •' ..    \•I
                                                                                                                                                   (, . :